Judgment of conviction unanimously affirmed. Memorandum: We have compared the statement of the witness Santonati with his testimony and we find that there were “ no serious discrepancies or inconsistencies.” (People v. Fasano, 11 N Y 2d 436, 445.) Therefore, we find that the refusal by the court in “ this pre-Rosario trial ” to allow the defendants to examine the statement was not prejudicial. (People v. Fasano, supra.) (Appeal from judgment of Erie County Court, convicting defendant of the crime of conspiracy.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.